Citation Nr: 0728008	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

3.  Entitlement to an increased rating for flat feet, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

With respect to the issues of entitlement to an initial 
evaluation in excess of 10 percent for cervical and lumbar 
strain, the Board of Veterans' Appeals (Board) first notes 
that the veteran has never been afforded a VA examination 
with respect to these service-connected disabilities.  In 
addition, since the date of the VA outpatient treatment 
records on which the RO has based the current ratings, the 
veteran's representative has asserted that the veteran 
cervical and lumbar strain disabilities have worsened, and 
this is further evidenced by December 2003 VA magnetic 
resonance imaging (MRI) that revealed multilevel facet 
degenerative arthropathy.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Therefore, the Board finds that the veteran should 
be afforded a VA examination to ascertain the current nature 
and severity of his service-connected cervical and lumbar 
strain, and that the RO should thereafter readjudicate the 
veteran's claims based on all applicable rating criteria and 
evidence of record.  

With respect to the issue of entitlement to an increased 
rating for flat feet, the veteran indicated in his September 
2004 substantive appeal that he was to be scheduled for a new 
VA examination within 30 days at the Birmingham, Alabama VA 
Medical Center, and the record does not reflect any VA 
treatment or examination records dated since September 2004.  
Therefore, due to the strong likelihood that there are 
additional pertinent VA treatment records at this facility 
that have not yet been obtained and associated with the 
claims folder, and that VA is held to be in constructive 
possession of the veteran's VA treatment records, the Board 
finds that this claim must also be remanded so that the 
veteran's records can be obtained from this facility.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's VA treatment 
and examination records from the 
Birmingham, Alabama VA Medical Center, 
dated since September 2004.

2.  The veteran should be afforded an 
appropriate VA orthopedic examination 
to determine the nature and severity of 
his service-connected cervical and 
lumbar strain, and for flat feet.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  All 
indicated studies must be conducted.  
The examiner should also record 
pertinent complaints, symptoms, and 
clinical findings.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims on appeal should be 
readjudicated based on the additional 
evidence and all applicable rating 
criteria.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



